Exhibit 10.24

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (this Agreement, is made and entered into as
of April 9, 2012 by and between AGY Holding Corp., a Delaware corporation,
having its principal office in Aiken, South Carolina (“AGY”), and Jay Ferguson
(“Consultant”).

W I T N E S S E T H:

WHEREAS, AGY is engaged globally in the development, production, sale and
distribution of fiberglass reinforcements and yarns, including high-strength,
high-performance glass fiber reinforcements and fine electrical glass fiber
yarns (the Business); and

WHEREAS, AGY desires to engage Consultant to provide services in connection with
AGY’s investor relations and other strategic financial reporting and
communications processes and projects, and Consultant is willing to accept such
engagement pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

1. Engagement as Independent Contractor. AGY hereby engages Consultant as an
independent contractor to act as an Interim Chief Financial Officer for the
Company and Consultant hereby accepts said engagement for the term hereof in
accordance with the terms hereinafter set forth.

2. Services. Consultant, as an independent contractor, agrees to be available to
AGY immediately as of the date of this Agreement for purposes of providing
services in connection with AGY’s finance and accounting organization.

3. Compensation. For and in consideration of the consulting services to be
rendered by Consultant hereunder and the covenants made by Consultant herein,
during the term of this Agreement, Consultant shall invoice AGY, and AGY shall
pay Consultant, at the rate of $50,000 per month for work performed under this
Agreement. Partial months will be calculated at a rate of $11,000 per week. AGY
shall also promptly reimburse Consultant for reasonable business expenses
incurred during the term of this Agreement by Consultant in performing services
hereunder, including all expenses associated with business travel and living
expenses while away from home on business or at the request of and in the
service of AGY, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by AGY.

4. Term of Agreement. This Agreement shall be effective on the date first above
written and continue in effect until terminated at any time by either party,
with or without cause, upon thirty (30) days’ written notice to the other party.
Notwithstanding the foregoing, this Agreement may be terminated by AGY upon
notice to the Consultant in the event (1) AGY engages a new Chief Financial
Officer or Interim Chief Financial Officer, (2) the Consultant fails to perform,
or is negligent in the performance of, his duties hereunder, (3) the Consultant
breaches any provision of this Agreement, (4) the Consultant commits a felony or
other crime

 

1



--------------------------------------------------------------------------------

involving moral turpitude, or engages in fraud, theft or other dishonesty, or
(5) the Consultant engages in other conduct that could be harmful to the
business, interests or reputation of the Company. AGY shall pay Consultant for
all charges due and reimburse Consultant for all expenses incurred up to the
effective date of termination.

5. Non-Disclosure of AGY Confidential Information. As used in this Agreement,
the term Confidential Information means any and all of AGY’s trade secrets,
confidential and proprietary information and all other information and data of
AGY that is not generally known to third persons who could derive economic value
from its use or disclosure, including, but not limited to, confidential business
methods and processes, research and development information, lists of customers,
information pertaining to customers, personnel information, financial
information, marketing information, pricing information, information pertaining
to AGY’s relationships with business partners, business plans, and information
about prospective customers or prospective products or services, whether or not
reduced to writing or other tangible medium of expression, including work
product created by Consultant in rendering services for AGY. Consultant
acknowledges that the Confidential Information is a valuable, special and unique
asset of AGY. During Consultant’s engagement by AGY and thereafter, Consultant
will not use or disclose to others any of the Confidential Information, except
as authorized in writing by AGY or in the performance of work assigned to
Consultant by AGY. Consultant agrees that AGY owns the Confidential Information
and Consultant has no rights, title or interest in any of the Confidential
Information. Consultant will abide by AGY’s policies protecting the Confidential
Information. At AGY’s request, Consultant will immediately deliver to AGY any
and all materials (including copies and electronically stored data) containing
any Confidential Information in Consultant’s possession, custody or control.
Consultant’s confidentiality obligations shall continue as long as the
Confidential Information remains confidential, and shall not apply to any
information which becomes generally known to the public through no fault or
action of Consultant.

6. Ownership. As used in this Agreement, the term Protected Property shall mean
any and all ideas, designs, concepts, techniques, know-how, inventions,
discoveries, improvements, code, data, written materials or other intellectual
property made, conceived, created or developed by Consultant in the performance
of services hereunder. Consultant hereby sells, conveys, grants, and assigns to
AGY, and agrees to sell, convey, grant and assign to AGY in the future, without
reservation and throughout the world, all of its right, title and interest in
and to the Protected Property, and all other work product of the services
performed hereunder, including but not limited to all worldwide patent rights,
copyrights, trade secret rights, trademark rights, and all other proprietary
rights in and to the Protected Property. During and subsequent to the term of
this Agreement, and without further consideration, Consultant will confirm or
otherwise document the assignment to AGY of all such right, title, and interest
and assist AGY and its nominees to secure, perfect, maintain, protect and defend
for AGY’s own benefit such right, title, and interest in any and all countries.

7. Return of AGY Property. Consultant acknowledges and agrees that all tangible
materials, equipment, documents, copies of documents, data compilations (in
whatever form), and electronically created or stored materials that Consultant
receives or makes in the course of employment with AGY are and shall remain the
property of AGY, and Consultant shall immediately deliver such property
(including all copies or compilations) to AGY upon AGY’s request or upon
termination of this Agreement.

 

2



--------------------------------------------------------------------------------

8. Independent Contractor. Consultant, is acting as an independent contractor
and not as an AGY employee or agent and Consultant shall not be considered an
employee of AGY within the meaning or the application of any federal, state or
local laws or regulations. Consultant assumes full responsibility for its acts
and agrees that nothing in this Agreement is intended to, or shall be construed
as or constitute, AGY’s exercising control or direction over the manner or
method by which Consultant performs services hereunder. Other than as expressly
authorized by the Board of Directors of AGY in connection with his role as an
officer of AGY, Consultant shall not have any right, power or authority to
create, and shall not represent to any person that it has the power to create
any obligation, express or implied, on AGY’s behalf without the express prior
written consent of AGY.

9. Taxes and Insurance. Consultant agrees that, as an independent contractor, he
will be solely responsible for paying all taxes and other legally required
payments. Consultant understands that the consulting fees paid hereunder are not
subject to withholding for Social Security, unemployment, Medicare, or federal,
state, or local income or other taxes, and that Consultant will thus be solely
responsible for any and all such taxes and payments. Further, Consultant agrees
that, as an independent contractor, he will be solely responsible for obtaining
and paying for any insurance required by law, including without limitation
workers’ compensation insurance, unemployment insurance, and comprehensive
general liability insurance. Consultant agrees that he assumes all risks in
connection with the adequacy of any and all such insurance that Consultant
elects to obtain. Notwithstanding the foregoing, AGY shall provide Consultant
with coverage under its Directors and Officers liability insurance policy,
subject to the terms of such policy.

10. No Right to Employee Benefits. Consultant agrees that, because he is an
independent contractor, Consultant and his dependents will not be eligible to
participate in, or receive benefits under, any of the employee benefit plans
maintained by AGY from time to time. Consultant hereby waives all rights, if
any, to participate in, or receive benefits under, any of AGY’s employee benefit
plans in effect from time to time. Consultant also agrees that he will never
make a claim under any of the employee benefit plans of AGY, and further agrees
to indemnify and hold AGY and its employee benefit plans and all those connected
with it or them harmless from all liabilities and expenses in any way arising
out of any such claim by the Consultant or by anyone claiming through him or on
his behalf.

11. Indemnification. Consultant agrees to indemnify and hold harmless AGY, its
subsidiaries and other affiliates, and all of its and their respective
shareholders, directors, officers, employees, agents, successors and assigns,
from any and all injuries, losses, claims and damages to any person or property,
and all costs and expenses, including without limitation attorneys’ fees, and
any other liabilities or penalties incurred by any of the foregoing as a result
of any violation of the Consultant’s obligations to pay taxes or to obtain
insurance, or as a result of any other action or omission by Consultant or any
other party associated with Consultant in connection with this Agreement. AGY
shall indemnify Consultant to the extent provided in its then-current
certificate of incorporation or by-laws.

 

3



--------------------------------------------------------------------------------

12. Entire Agreement, Amendment, Waiver. This Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof. The
provisions of this Agreement may be amended, modified, or waived only by a
written agreement signed by both parties hereto. A written waiver provided
pursuant to this Section shall be effective only in the specific instances and
for the specific purpose for which given. No failure or delay on the part of the
Company in the exercise of any right, power, or privilege hereunder shall
operate as a waiver of any such right, power, or privilege, nor shall any such
failure or delay preclude any other or further exercise thereof.

13. Survival of Obligations. Consultant acknowledges and agrees that
Consultant’s obligations under this Agreement, including, without limitation,
Consultant’s confidentiality, return of AGY property and indemnification
obligations, shall survive the termination of this Agreement, regardless of the
cause date or manner of such termination.

14. Governing Law; Statutory and Common Law Duties; Choice of Forum. This
Agreement shall be construed and enforced in accordance with the laws of the
State of South Carolina, notwithstanding any state’s choice-of-law rules to the
contrary. This Agreement is intended, among other things, to supplement the
provisions of the South Carolina Uniform Trade Secrets Act, as amended from time
to time, and the duties Consultant owes to AGY under the common law. The parties
agree that any legal action relating to this Agreement shall be commenced and
maintained exclusively before any appropriate state court of record in Aiken
County, South Carolina, or, if necessary because of a federal question mandating
jurisdiction in the federal courts is involved, the United States District Court
for the District of South Carolina, Aiken Division, and the parties hereby
submit to the jurisdiction of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue in any action commenced or
maintained in such courts.

15. Miscellaneous. By signing this Agreement, Consultant represents and warrants
that executing this Agreement and performing his obligations under this
Agreement will not cause Consultant to breach or be in conflict with any other
agreement to which Consultant is a party or is bound and will not otherwise
violate any obligations that the Consultant may have to any third party.

16. Successors and Assigns. AGY shall have the right to assign this Agreement.
This Agreement shall inure to the benefit of, and may be enforced by, any and
all successors and assigns of AGY, including without limitation by asset
assignment, stock sale, merger, consolidation or other corporate reorganization,
and shall be binding on Consultant, its principals, successors and assigns.
Consultant shall not have the right to assign this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts (or
upon separate signature pages bound together into one or more counterparts), al
of which taken together shall constitute one agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have expressed their mutual agreement to the
foregoing, evidenced by the following duly authorized signatures.

 

AGY: AGY Holding Corp. By:  

/s/ Richard Jenkins

Name:   Richard Jenkins Title:   Interim Chief Executive Officer Consultant: Jay
W. Ferguson By:  

/s/ Jay W. Ferguson

Name:   Jay W. Ferguson Title:   Consultant

 

5